Exhibit 17.3 From: DocCHBrown@aol.com [mailto:DocCHBrown@aol.com] Sent: Tuesday, May 24, 2011 11:40 AM To: Irving Rothstein Subject: Re: Resignation Irving thank you for correcting my resignation . I am therefore resigning fromthe Board of Innovative Food Holdings, Inc. I have written several times about being sent shares that have already been promised and reported however to date have never received after numerous promises . I do not know what the appropriate rules are for disclosure for resignation . I would however want to make sure it is a full disclosure based on my beliefs written in yesterdays email . I believe I may become involved in a derivative lawsuit and wanted you to know . Chris Brown In a message dated 5/24/2011 11:30:20 A.M. Eastern Daylight Time, IRothstein@fedkas.com writes: Board of Innovative Food Holdings, Inc
